Exhibit 21 Subsidiaries of the Registrant Name State of Organization Bobby's Novelty, Inc. Texas Broadstreets Cabaret, Inc. Texas Citation Land LLC Texas Joint Ventures, Inc. Texas New Spiros, LLC Texas Peregrine Enterprises, Inc New York Playmates, LLC Texas RCI Billing, Inc. Texas RCI Dating Services, Inc. Texas RCI Debit Services, Inc. Texas RCI Entertainment (Austin), Inc. Texas RCI Entertainment (Ft. Worth), Inc. Texas RCI Entertainment (Minnesota), Inc. Minnesota RCI Entertainment (New York), Inc. New York RCI Entertainment (North Carolina), Inc. North Carolina RCI Entertainment (San Antonio), Inc. Texas RCI Entertainment Texas, Inc. Texas RCI Holdings, Inc. Texas RCI Internet Holding, Inc. Texas RCI Internet Services, Inc. Texas Spiros Partners Ltd. Texas SRD Vending Company Texas Tantra Dance, Inc. Texas Tantra Parking, Inc. Texas Texas S&I, Inc. Texas Top Shelf LLC North Carolina Trumps Inc. Texas W.K.C., Inc. Texas XTC Cabaret, Inc. Texas
